Aug 22 2013, 5:59 am
FOR PUBLICATION

ATTORNEYS FOR APPELLANTS:                    ATTORNEY FOR APPELLEES:

JOSEPH A. MILLER                             J. GRANT TUCKER
Seymour, Indiana                             JONES PATTERSON & TUCKER
                                             Columbus, Indiana
TALLY LYKINS
North Vernon, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

DIANNE M. ROSS, WILLIAM L. ROSS,             )
MARTHA JANE MILHOUSE and PAUL                )
DAVID MILHOUSE,                              )
                                             )
      Appellants-Petitioners,                )
                                             )
             vs.                             )       No. 03A01-1210-PL-489
                                             )
BARTHOLOMEW COUNTY DRAINAGE                  )
BOARD and STEPHEN A. HOEVENER, JIM           )
PENCE, RON SPEAKER, JEFF SCHROER,            )
And CARL LIENHOOP in their capacity as       )
Members of the Bartholomew County Drainage   )
Board,                                       )
                                             )
      Appellees-Respondents.                 )


               APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                    The Honorable Judith A. Stewart, Special Judge
                          Cause No. 03C01-1109-PL-5236



                                   August 22, 2013

                            OPINION - FOR PUBLICATION

RILEY, Judge
                                       STATEMENT OF THE CASE

           Appellants-Plaintiffs, Dianne M. Ross, William L. Ross, Martha Jane Milhouse

and Paul David Milhouse (collectively, Appellants), appeal the trial court’s order in favor

of Appellees-Defendants, Bartholomew County Drainage Board and Stephen A.

Hoevener, Jim Pence, Ron Speaker, Jeff Schroer, and Carl Lienhoop, in their capacity as

members of the Bartholomew County Drainage Board (collectively, the Drainage Board).

           We affirm.

                                                      ISSUES

           The Appellants raise four issues on appeal, which we consolidate and restate as the

following two:

(1) Whether the trial court abused its discretion when it found that an obstruction existed

on Appellants’ property which impeded the drainage of a natural surface watercourse;

and

(2) Whether the trial court abused its discretion in calculating the attorney fees it awarded

to Appellants for the Drainage Board’s violation of Indiana’s Open Door Law.1

                                FACTS AND PROCEDURAL HISTORY

           Bartholomew County Road 650 South runs east to west in Bartholomew County,

Indiana. The County Road comes off U.S. Highway 31, which runs north to south. Going

from U.S. Highway 31 onto County Road 650, the road follows the lay of the land and

gradually drops in elevation to a certain point along the road, where it begins to rise


1
    The Drainage Board raises the same issue on cross-appeal.

                                                          2
again. Alongside County Road 650, a ditch runs east to west. An earthen berm or levee

has been erected alongside the ditch on private property, separating the ditch from the

farm field owned by Appellants.

      Occasionally, after heavy rains, water floods County Road 650. At some point,

the County Highway Department trespassed onto Appellants’ private property and dug

the berm out in spots.     However, the berm was filled up again with sandbags by

Appellants to prevent the water from the ditch from flooding the field.

      On May 13, 2011, the County Highway Department filed a petition with the

Drainage Board pursuant to Ind. Code § 36-9-3-27.4-4, alleging that an obstruction in a

drain or surface watercourse existed on property owned by Appellants and that this

obstruction was impeding the drainage of water from County Road 650 and the adjacent

road right-of-way, causing water to back up onto County Road 650 thereby creating a

traffic hazard. The Drainage Board scheduled a hearing on the petition for August 8,

2011. However, when the Drainage Board’s regular meeting of July 18, 2011 ended

early, the board members decided to go on a site visit to visually acquaint themselves

with the physical characteristics of the area around Appellants’ property and County

Road 650. On July 29, 2011, Appellants’ filed a Complaint with the Indiana Public

Access Counselor, claiming that by convening on site on July 18, 2011 without providing

prior public notice of their intent to do so, the Drainage Board violated the Indiana Open

Door Law. In August 2011, the Public Access Counselor issued an advisory opinion

asserting that the Drainage Board violated the Open Door Law.



                                            3
       At the August 8, 2011 Drainage Board meeting, the Drainage Board continued the

hearing on the obstruction petition and rescheduled it for September 12, 2011. Also at

the meeting, the Drainage Board announced that board members would conduct a site

visit to the area around Appellants’ property and County Road 650 on August 22, 2011.

This site visit occurred as scheduled.

       On September 12, 2011, the Drainage Board conducted a hearing on the County

Highway Department’s petition. At the conclusion of the hearing, the Drainage Board

found the existence of a natural surface watercourse which was obstructed at Appellants’

property. The Drainage Board also found that this obstruction was not intentionally

created by Appellants and that the removal of the obstruction would promote better

drainage of County Road 650 South at the right-of-way and would not cause

unreasonable damage to Appellants’ property.

       Appellants petitioned for review of the Drainage Board’s decision.        Besides

challenging the Drainage Board’s determination of a natural surface watercourse, the

petition also alleged that the Drainage Board had twice violated the Open Door Law.

First, Appellants contended that the Drainage Board failed to give public notice of their

August 22 site visit. According to Appellants, pursuant to Indiana Code section 5-14-1.5-

5, the Drainage Board was required to post a notice of the site visit meeting in its

principal office at least 48 hours before the meeting. Secondly, Appellants also alleged

that the Drainage Board committed another Open Door violation by conducting an

improper executive session at the September 12, 2011 hearing. The Drainage Board

denied all allegations.

                                           4
         On June 5, 2012, the trial court issued an order scheduling an evidentiary hearing

on the issue of whether an executive session was conducted on September 12, 2011. The

Appellants subsequently withdrew their allegation that the Drainage Board held an

improper executive session.               On October 4, 2012, the trial court issued an order,

affirming the Drainage Board’s decision and awarding Appellants $3,766 in attorney fees

for the Drainage Board’s violation of Indiana’s Open Door Law.

         Appellants now appeal. Additional facts will be provided as necessary.

                                      DISCUSSION AND DECISION

                                        I. Natural Surface Watercourse

         Appellants contend that the trial court erred in affirming the Drainage Board’s

finding that a natural surface watercourse was obstructed by the earthen berm or levee

which had been erected on Appellants’ property.

         Indiana Code section 36-9-27-107 governs judicial review of a drainage board

decision, providing that “[i]n affirming or setting aside a decision or determination of the

board, the court shall enter its findings and order or judgment on the record.” In addition,

Indiana Trial Rule 52(A)(3) states in relevant part that the trial court shall make special

findings of fact without request “in any . . . case provided by these rules or by statute.”

Accordingly, the trial court was required to enter special findings of fact.2 See Ind. T.R.

52(A)(3).


2
  The purpose of special findings is to provide the parties and the reviewing court with the theory upon which the
trial court decided the case in order that the right of review for error may be effectively preserved. McGinley-Ellis v.
Ellis, 638 N.E.2d 1249, 1252 (Ind. 1994). Here, the trial court made one specific finding stating that:
          the Drainage Board had credible, conflicting evidence as to whether the berm in question
          constituted an obstruction to a natural surface watercourse, and, indeed whether there existed a

                                                           5
         We apply a two-tiered standard of review to special findings entered under Trial

Rule 52(A). Clouse v. Noble Co. Drainage Bd., 809 N.E.2d 849, 857 (Ind. Ct. App.

2004), trans. denied. First, we determine whether the evidence supports the findings and

second, whether the findings support the judgment. Id. We will set aside the trial court’s

findings and conclusions only if they are clearly erroneous. Id. In reviewing the trial

court’s entry of special findings, we neither reweigh the evidence nor reassess the

credibility of the witnesses. Id. Rather, we must accept the ultimate facts as stated by the

trial court if there is evidence to sustain them. Id. Findings are clearly erroneous where a

review of the record leaves us firmly convinced that a mistake has been made. Id. While

we defer to the trial court’s findings of fact, we do not defer to its conclusions of law.

Schrader v. Porter Co. Drainage Bd, 880 N.E.2d 304, 307 (Ind. Ct. App. 2008), trans.

denied.

         Contesting the Drainage Board’s conclusion of the existence of a natural surface

watercourse, Appellants characterize the nature of the water flow as diffuse surface water

flowing in an undefined direction and in an undefined manner. By defining the water

flow as diffuse surface water, Appellants focus on the common enemy doctrine which

allows a landowner to deal with diffuse surface water in accordance with his own

convenience. On the other hand, the Drainage Board maintains that while Appellants




         natural surface watercourse. The court cannot say that the Board was clearly in error in making its
         findings, nor was there any allegation or evidence that the Board exceeded its authority or
         discretion.
(Appellants’ Br. p. 29). Although the trial court’s sole special finding is brief, it directs us to the Drainage
Board’s order which is sufficiently detailed in the reason for its decision and as such, we are able to
ascertain the trial court’s theory to decide the case.

                                                           6
correctly cite the tenets of the common enemy doctrine, it is simply not applicable to the

disputed watercourse.

         The broad issue of whether Appellants should prevail on appeal is thus dependent

upon the qualification of the watercourse causing the road to flood. Surface water is

defined as water which is diffused over the natural slope of the ground, not following a

defined course or channel. Gasway v. Lalen, 526 N.E.2d 1199, 1201 (Ind. Ct. App.

1988), reh’g denied. Pursuant to the common enemy doctrine, this surface water is the

common enemy of both upper and lower tenants. Argeylan v. Haviland, 435 N.E.2d 973,

975 (Ind. 1982). Each tenant may protect himself from the flow of surface water as best

he can, including walling it out, walling it in, and diverting or accelerating its flow. Id.

         On the other hand, a natural surface watercourse is defined as “an area on the

surface of the ground over which water from falling rain or melting snow occasionally

and temporarily flows in a definable direction and channel.” I. C. § 36-9-27.4-3.3 It is

characterized by well-defined banks and a bottom through which water flows in a definite

direction for a substantial period each year. Gasway, 526 N.E.2d at 1201. The size of the

watercourse is immaterial as is the necessity of a constant water flow. Id. It is sufficient

that water from heavy rains is regularly discharged through a well-defined channel in

order to constitute a natural watercourse. Id. The law pertaining to natural watercourses



3
  Although Appellants state “natural” as an additional requirement to establish a natural surface watercourse, the
statutory definition does not include this element and we have found no case law indicating that “natural” is
intended to be a magic word in this context. Rather, it appears that “natural” refers to the natural stream of water
that flows along an identifiable course. See Romine v. Gagle, 782 N.E.2d 369, 381 (Ind. 2003) (referring to a natural
surface watercourse as one through which water regularly, though not constantly, flows along and through an
identifiable and more or less permanent course, which includes among its features a bed where a natural stream of
water runs.)

                                                         7
prohibits a lower landowner from blocking or obstructing the natural flow of the water

through the watercourse and as such, the common enemy doctrine is inapplicable. Id.

       In the present case, the evidence established the presence of a natural surface

watercourse. Tom Finke (Finke), Head of Hydrology at the County Surveyor’s Office,

testified that the side ditch, which runs in between County Road 650 and the earthen

berm, is a defined channel. Similarly, Martin Mann (Mann), Appellants’ expert, stated

on cross-examination that “a roadside ditch [] directs the water to the west.” (Transcript

p. 73). Agreeing that this ditch represented a channel, Mann added that “at some point

along that channel the berm begins and the water flows between the berm and the road . .

. in the ditch.” (Tr. pp. 73-74). Mann conceded that the roadside ditch, which is “a

defined directional channel where water flows” could be termed a “water course.” (Tr. p.

83). The exhibits submitted by both parties clearly indicate that this ditch consists of

well-defined banks and a bottom through which water flows in an east-west direction

after rainfall or snow. Therefore, the evidence permits a reasonable conclusion that water

runs through a natural surface watercourse that is characterized by a shallow ditch.

       It is generally accepted that a landowner may improve his land in any way to

combat surface water, but that “owners of lands may not obstruct watercourses to the

injury of others.” Schlichter v. Phillipy, 67 Ind. 201, 205 (1879). A property owner who

receives water by way of a natural watercourse may not obstruct the natural flow of the

watercourse to cast the water back on the upper proprietor. Birdwell v. Moore, 439
N.E.2d 718, 721 (Ind. Ct. App. 1982). In this light, an obstruction is defined as

       a condition that:

                                             8
       (1) exists within or near a drain; and
       (2) prevents or significantly impedes the flow of water through the drain.

       (b) The term includes the following:
              (1) The presence of:
              (A) one (1) or more objects inside or near a drain;
              (B) a quantity of materials inside or near a drain; or
              (C) damage to a drain;
       that prevents or significantly impedes the flow of water through the drain.

I.C. § 36-9-27.4-4.

       The testimony reflects that the earthen berm or levee has been erected alongside

the ditch on Appellants’ property. At some point, the levee “that took the water to a low

point of the field” was extended “past the low point so the water could no longer flow.”

(Tr. p. 8). Because the berm is higher than the road, the water backs up over the road,

resulting in an icy road in winter. Finke clarified that the berm is obstructing the flow of

water through the ditch because “when [the] water fills that side ditch up, it had to get on

the road before it can bypass the berm[.]” (Tr. p. 44). “The berm is the highest point,

and then the road would be the next highest.” (Tr. p. 44). “The field [] is lower than the

road[.]” (Tr. p. 44). Therefore, we agree with the trial court that the berm amounts to an

obstruction which impedes the natural flow of the watercourse. Thus, the trial court did

not commit clear error in affirming the Drainage Board’s conclusion that the removal of

the obstruction would promote better drainage of County Road 650.

                II. Attorney Fees for Violation of Indiana’s Open Door Law

       The parties do not dispute that a violation of Indiana’s Open Door Law occurred

when the Drainage Board conducted a site visit on August 22, 2011 without posting the



                                             9
statutorily required notice. Both parties, however, argue that the trial court erred in the

amount of attorney fees it awarded to Appellants.

       The legislature passed the Open Door Law, codified at Indiana Code section 5-14-

1.5 et seq., in 1977 with the intention that the business of the State of Indiana and its

political subdivisions be conducted openly so that the general public may be fully

informed. Gary/Chicago Airport Board of Authority v. Maclin, 772 N.E.2d 463, 468

(Ind. Ct. App. 2002). Indiana Code section 5-14-1.5-7 provides in relevant part:

       In any action filed under this section, a court shall award reasonable
       attorney’s fees, court costs, and other reasonable expenses of litigation to
       the prevailing party if:

              (1) the plaintiff prevails; or
              (2) the defendant prevails and the court finds that the action is
              frivolous and vexatious.

       We review the trial court’s decision regarding attorney fees under an abuse of

discretion standard. Id. at 470. We will not reverse the trial court’s decision unless the

award is clearly against the logic and effect of the facts and circumstances. Id. In

reviewing an award of fees and costs, we will not substitute our judgment for that or the

trial court, nor will we reweigh the evidence presented on appeal. Id. at 472-73.

       Here, the trial court explained its award of attorney fees to the Appellants as

follows:

       5. Pursuant to I.C. 5-14-1.5-7(f), “a court shall award reasonable attorney’s
       fees, court costs, and other reasonable expenses of litigation” to the
       Petitioners [Appellants on appeal] for the claim on which they prevailed
       under the Open Door Law. This award of reasonable attorney fees is
       mandatory.

       6. The Petitioners request attorney fees in the sum of $8,586.25.

                                            10
       7. The court finds that only a portion of the requested fees is recoverable.
       Some of the requested fees include work beyond the claim on which the
       Petitioners prevailed. For instance, the court finds that the Petitioners
       should not be entitled to full recovery of fees for drafting the complaint and
       scheduling conferences with the court because the complaint and
       scheduling conferences included the petition for judicial review and the
       subsequently dismissed executive session claim. Similarly, the research on
       de novo hearings related to the petition for judicial review, not the violation
       of the Open Door Law. Moreover, those fees that relate solely to alleged
       violations of the Open Door Law include fees not only for the violation on
       which the Petitioners prevailed, but also on the executive session claim that
       was dismissed by the Petitioners. Taking these factors into consideration,
       the court awards reasonable attorney fees to the Petitioners in the sum of
       $3,766.00.

(Appellant’s App. p. 10).

       Our review of the evidence reveals that Appellants submitted two affidavits in

support of their request for attorney fees. The first affidavit listed fees from September

2011 through January 2013 and included the preparation of the complaint, a review of the

Drainage Board meeting notes, a review of Open Door Law, and scheduling a conference

with the trial court. The second affidavit requested an additional $531.25 for researching

the Open Door Law, checking for the Drainage Board Meeting Notice, working on the

Open Door Law brief, and preparation for and attending the hearing on the Open Door

Law.

       This evidence supports the trial court’s findings that some of the Appellants’

requested fees included work beyond the claim on which the Appellants prevailed. The

evidence further supports the trial court’s findings that the fees related solely to alleged

Open Door Law violations included fees for not only the violation on which Appellants

prevailed, but also the executive session claim, which the Appellants dismissed. Based


                                             11
on this evidence, the trial court did not abuse its discretion in awarding Appellants

$3,766.00 in attorney fees. The Drainage Board’s arguments that the fees should be

reduced to a nominal amount because the violations were unintentional, a good-faith

effort to cure was made, and the violation had no or only minimal impact in preventing or

impairing public knowledge amounts to a request to reweigh the evidence, which we

cannot do. See Maclin, 772 N.E.2d at 452-53. Therefore, we conclude that the trial court

did not abuse its discretion.

                                    CONCLUSION

       Based on the foregoing, we conclude that the trial court properly found that an

obstruction existed on Appellants’ property which impeded the drainage of a natural

surface watercourse; and the trial court did not abuse its discretion in calculating the

amount of attorney fees it awarded Appellants for the Drainage Board’s violation of

Indiana’s Open Door Law.

       Affirmed.

BRADFORD, J. and BROWN, J. concur




                                           12